Per Curiam.

Plaintiff-appellant has petitioned for a rehearing, contending that the order filed on March 4, 1960, granting the motion to qnash the alias summons and return of service of alias summons, was not a “judgment” within the meaning of H.R.C.P., Rule 73(a), because not entitled “Judgment.”
The order of March 4,1960 not only granted the motion but also “ordered, adjudged and decreed * * * that the summons and the return of service thereof be and the same are hereby quashed.” Nothing remained to be done in the matter. Applicable here is the first sentence of H.R.C.P., Rule 54(a), which provides: “‘Judgment’ as used in these rules includes * * * any order from which an appeal lies.”
Petition denied.